Citation Nr: 1643897	
Decision Date: 11/18/16    Archive Date: 12/01/16

DOCKET NO.  09-36 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for hypertension as secondary to service connected diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1966 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In September 2014, the Veteran was scheduled for a hearing before a member of the Board, but did not appear for the hearing.  As such, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d).


FINDING OF FACT

The Veteran's hypertension did not have onset during active service, was not caused by active service; did not manifest within one year of separation from active service; and was not caused or aggravated by service-connected diabetes mellitus.  


CONCLUSION OF LAW

The criteria for service connection for hypertension have not all been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a),(e), 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in February 2007.  

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Here, service treatment records (STRs), post-service treatment records, and the Veteran's statements have been obtained and associated with the claims file.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  

The Veteran was afforded pertinent VA examinations in April 2009 and September 2009, and the VA also obtained a medical opinion in February 2014 in connection with the claim on appeal.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  The Board finds these examinations and opinions are adequate for the purpose of evaluating the current status of the Veteran's disability as it involved a review of the Veteran's pertinent medical history, consideration of his reported history, and described the relevant symptomatology related to the disability on appeal.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  


II. Service Connection

On the Veteran's claim form, he indicated that the basis of his claim for service connection for hypertension was exposure to Agent Orange during his service in the Republic of Vietnam.  Raised during the course of the claim and appeal was whether his hypertension was related to his diabetes mellitus, for which service connection has already been established.  In a September 2014 document, the Veteran stated that he would like to drop the issue of hypertension due to his diabetes, at this time.  This is not a withdrawal of the claim of entitlement to service connection for hypertension, but merely addresses one theory of entitlement.  As a matter of completeness, the Board will address all theories raised during the course of the claim and appeal.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection can also be established through application of statutory presumptions, including for "chronic diseases," such as cardiovascular-renal disease, which includes hypertension, when manifested to a compensable degree within one year of separation from qualifying service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

If a veteran was exposed to an herbicide agent, such as Agent Orange, during active service, service connection will be presumed for certain diseases which are listed at 38 C.F.R. § 3.309(e), if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service.  Because the Veteran served in the Republic of Vietnam during the appropriate time frame, he is presumed to have been exposed to Agent Orange during his service.  However, Hypertension is not one of those diseases for which service connection will be presumed.  

Additionally, service connection may be established on a secondary basis for a disability which is proximately due to, or aggravated by, service-connected disease or injury.  Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

The lack of a presumption does not mean that the disability, in this case hypertension, cannot be granted on a direct causation basis, to include if it were shown that the Veteran in this case has hypertension due to exposure to Agent Orange.  See Palovick v. Shinseki, 23 Vet. App. 48 (2009) and Stefl v. Nicholson, 21 Vet. App. 120 (2007).

VA received the Veteran's claim of entitlement to service connection for diabetes mellitus and hypertension in January 2007.  Service connection was granted for diabetes mellitus in a May 2009 rating decision.  

At the outset, the Board acknowledges that review of the evidentiary record shows the Veteran has a current diagnosis of hypertension, as noted in private treatment records since 1996.  See Treatment Records from Dr. S.H.S. Internal Medicine.  Further, private treatment records from Dr. S.H.S. indicate that the Veteran was diagnosed with diabetes in June 2006, several years after he was diagnosed with hypertension.  

The record does not show that the Veteran's hypertension was directly caused by service or that it had onset during service.  Review of the Veteran's service treatment records to include his December 1967 separation Report of Medical History and examination are silent for any problems of hypertension.

In correspondence dated in April 2008 from Dr. S.H.S., the Veteran's private physician, Dr. S.H.S. indicated that the Veteran was diagnosed with diabetes in June 2006.  Thereafter, in correspondence dated in September 2008, Dr. S.H.S. stated that the Veteran has been under his care for diabetes mellitus since June 2006 and also for hypertension for the past twelve years.  

In April 2009 the Veteran underwent VA examination to determine the etiology of diabetes mellitus.  The examination report notes that the Veteran was diagnosed with hypertension at age 59, which corresponds to a diagnosis in 2004.   

There is no indication that his hypertension manifested within one year of separation from active service.  Hence, the presumption for chronic diseases is not for application.  

As to the contention that his hypertension is due to Agent Orange exposure, the Board finds no evidence in the record to support direct causation on that basis.  The Board is aware that the National Academy of Sciences (NAS) moved hypertension from the "inadequate or insufficient" category " to the "limited or suggestive" category as documented in the 2006 Veterans and Agent Orange Update and commented on in a 2010 Federal Register notice, noting a study by Kang, et. al.  See 75 Fed. Reg. 32540, 32549-52 (June 8, 2010).  VA adds diseases to the presumptive list based on the NAS convened Institute of Medicine (IOM) committee answers to whether there is a statistical association of a disease with herbicide exposure.  See Palovick v. Shinseki, 23 Vet. App. 48 (2009).  IOM Agent Orange Updates recommend that a disease be added to the list when the disease is placed in the "sufficient evidence of an association" category.  That fact that the NAS moved hypertension from one to another of the other categories is insufficient to satisfy the nexus requirement of service connection and is insufficient to trigger VA's duty to obtain a medical opinion on causation in this particular case by Agent Orange exposure.  This is because the move from one category to another is not an indication of an association of exposure to Agent Orange with particular Veteran's hypertension.  Any request for a nexus opinion based on the category move would amount to no more than a question as to whether an individual medical professional disagreed with what VA has determined to be a presumptive disease based on Agent Orange exposure.  Such a disagreement cannot be the basis for a grant of service connection.  See Palovick v. Shinseki, 23 Vet. App. 48, 53 (2009).  There is nothing in the record before the Board that is an indication of an association between this Veteran's hypertension and exposure to Agent Orange.  In short, the preponderance of evidence is against a grant of direct service connection for hypertension in this case.  

In April 2009 and September 2009 the Veteran was afforded VA examinations for diabetes mellitus.  Following review of the claims file and examination of the Veteran, the examiners opined that hypertension is not secondary to diabetes mellitus as hypertension developed several years prior to diabetes mellitus.  In so finding, the September 2009 VA examiner noted that the Veteran was diagnosed with diabetes mellitus in June 2006 and started medication in May 2009, and he was diagnosed with hypertension eight to ten years ago, treated with medication to include verapamil and lisinopril.  Specifically, the April 2009 VA examiner noted the Veteran was diagnosed with diabetes mellitus two to three years prior and treated hypertension with medication to include gemfibrozil and verapamil and his blood pressure had been 134/78.  The April 2009 and September 2009 VA examiners also concluded that there are no complications from diabetes mellitus to include no restriction of activities, and no effect on occupational functioning or on daily activities.  

A February 2014 VA medical opinion reflects that following claims file review the VA examiner opined that it was less likely as not that the Veteran's hypertension was worsened beyond its natural progression by his service connected diabetes mellitus.  The examiner based his accurate opinion on the evidence of record, which reflects that hypertension is well controlled with moderate use of anti-hypertensive agents despite diabetes mellitus.  A September 2016 diabetes mellitus Disability Benefits Questionnaire reflects that the only complication the Veteran has from diabetes mellitus is diabetic nephropathy or renal dysfunction.  There was no discussion relating hypertension to diabetes in any way. 

The Board finds that the most probative evidence of record shows that the Veteran's hypertension did not have onset and was not directly caused by his active service and was not caused and has not been aggravated by his service-connected diabetes mellitus.  Specifically, the April 2009, September 2009 and February 2014 VA medical opinions regarding the etiology of the Veteran's hypertension is against his claim.  

As to the extent that the Veteran claims that there is a relationship between his hypertension and service connected diabetes mellitus or was caused by exposure to Agent Orange, lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), the specific matter of the diagnosis and/or etiology of the Veteran's hypertension is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n.4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  It is commonly known that the interaction, or lack thereof, of one disease with another, and the effects of environmental hazards on persons' health are not simple matters, but rather are matters that are the subject of extensive research by highly trained medical professionals.  As the Veteran is not shown to be other than a layperson without appropriate training and expertise, his opinion of causation or aggravation in this case is not competent evidence.  

For the above reasons, the Board concludes that the preponderance of the evidence is against granting service connection on any theory of entitlement raised by the Veteran or the record.  Thus, there is no reasonable doubt to be resolved in the Veteran's favor, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for hypertension is denied.  



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


